UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period:1/31/15 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - DREYFUS DIVERSIFIED INTERNATIONAL FUND - DREYFUS GLOBAL REAL ESTATE SECURITIES FUND - DREYFUS GREATER CHINA FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified International Fund January 31, 2015 (Unaudited) Registered Investment Companies99.9% Shares Value ($) Foreign Equity Dreyfus Emerging Markets Fund, Cl. Y 2,224,953 a 20,447,320 Dreyfus International Equity Fund, Cl. I 5,214,820 a 176,000,188 Dreyfus International Value Fund, Cl. I 6,230,899 a 69,349,907 Dreyfus/Newton International Equity Fund, Cl. Y 10,323,357 a 196,143,791 International Stock Fund, Cl. Y 12,756,371 a 185,732,756 Total Investments (cost $565,646,066) % Cash and Receivables (Net) .1 % Net Assets % a Investment in affiliated mutual fund. At January 31, 2015, net unrealized appreciation on investments was $82,027,896 of which all was related to appreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign † Based on net assets. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 1 - Level 2 - Other Unadjusted Quoted Significant Assets ($) Prices Observable Inputs Total Investments in Securities: Mutual Funds+ 647,673,962 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund January 31, 2015 (Unaudited) Common Stocks99.0% Shares Value ($) Australia5.8% Dexus Property Group 651,790 3,888,963 Federation Centres 2,965,540 6,950,342 Goodman Group 648,920 3,074,675 Investa Office Fund 544,236 1,626,247 Mirvac Group 5,381,640 8,041,987 Scentre Group 3,749,950 a 11,021,349 Stockland 953,760 3,230,328 Westfield 983,010 7,496,187 Canada2.5% Allied Properties Real Estate Investment Trust 90,650 2,853,545 Boardwalk Real Estate Investment Trust 56,240 2,714,409 Calloway Real Estate Investment Trust 138,680 3,462,907 Chartwell Retirement Residences 214,650 2,135,182 Dream Office Real Estate Investment Trust 305,640 6,532,763 RioCan Real Estate Investment Trust 89,360 2,070,322 Finland.8% Citycon 929,450 3,151,152 Sponda 678,039 3,124,475 France4.0% ICADE 57,530 5,024,558 Klepierre 247,202 11,668,042 Mercialys 92,332 2,235,287 Unibail-Rodamco 43,660 12,298,785 Germany2.5% alstria office REIT 332,634 4,261,462 Deutsche Annington Immobilien 128,410 4,468,771 Deutsche Wohnen-BR 317,080 8,264,142 LEG Immobilien 29,980 a 2,301,838 Hong Kong7.0% Henderson Land Development 259,900 1,846,995 Hongkong Land Holdings 1,222,400 9,050,013 Kerry Properties 1,018,500 3,599,661 Link REIT 884,000 5,967,549 New World Development 5,202,000 6,181,992 Sun Hung Kai Properties 1,117,000 18,137,675 Swire Properties 228,000 731,384 Wharf Holdings 1,185,200 9,576,269 Japan10.5% Advance Residence Investment 699 1,787,541 Japan Excellent 2,881 3,690,685 Japan Hotel REIT Investment 5,288 3,484,184 Japan Logistics Fund 1,649 3,530,372 Kenedix Office Investment 1,210 7,156,537 Kenedix Residential Investment 1,105 3,200,028 Mitsubishi Estate 462,000 9,308,336 Mitsui Fudosan 811,000 20,524,448 Nippon Building Fund 1,446 7,098,734 Nippon Prologis REIT 570 1,341,418 Nomura Real Estate Office Fund 317 1,617,102 ORIX JREIT 3,235 4,834,443 Sumitomo Realty & Development 294,000 9,370,615 Tokyo Tatemono 665,000 4,490,337 Top REIT 255 1,093,265 Luxembourg.6% GAGFAH 206,260 a Norway.1% Norwegian Property 838,270 a Singapore3.6% Ascendas Real Estate Investment Trust 810,000 1,472,309 CapitaCommercial Trust 1,081,000 1,413,177 CapitaLand 1,654,000 4,240,736 CDL Hospitality Trusts 1,158,000 1,541,105 Fortune Real Estate Investment Trust 4,010,000 4,484,574 Global Logistic Properties 3,642,000 6,801,197 Keppel DC REIT 3,522,000 2,681,594 Keppel Land 390,000 1,304,718 Keppel REIT 3,135,000 2,861,737 Mapletree Greater China Commercial Trust 1,924,000 1,449,435 Sweden1.5% Hemfosa Fastigheter 61,550 1,322,308 Kungsleden 521,250 3,993,039 Wihlborgs Fastigheter 343,570 6,719,805 Switzerland.2% PSP Swiss Property 16,462 a United Kingdom6.2% British Land 818,950 10,219,519 Capital & Counties Properties 1,079,050 6,244,546 Great Portland Estates 245,755 2,901,392 Land Securities Group 711,664 13,635,705 Londonmetric Property 1,463,760 3,513,826 Safestore Holdings 582,084 2,357,313 Tritax Big Box REIT 1,321,361 2,184,163 UNITE Group 1,001,920 7,390,274 United States53.7% Alexandria Real Estate Equities 21,960 2,141,539 AvalonBay Communities 82,420 14,257,836 Aviv REIT 42,957 1,689,499 Boston Properties 141,080 19,581,904 Brandywine Realty Trust 468,750 7,785,938 CBL & Associates Properties 266,810 5,501,622 CyrusOne 141,006 3,955,218 DDR 428,200 8,392,720 Digital Realty Trust 53,660 3,913,960 Duke Realty 267,490 5,839,307 Equity Commonwealth 167,240 a 4,406,774 Equity Residential 114,280 8,869,271 Essex Property Trust 92,160 20,832,768 General Growth Properties 455,350 13,742,463 Health Care REIT 195,520 16,022,864 Highwoods Properties 135,523 6,369,581 Host Hotels & Resorts 662,060 15,154,553 Hudson Pacific Properties 448,309 14,502,796 Kilroy Realty 102,700 7,615,205 Liberty Property Trust 289,710 11,675,313 Mid-America Apartment Communities 55,830 4,428,436 National Health Investors 51,718 3,866,438 National Retail Properties 116,870 5,006,711 Omega Healthcare Investors 67,870 2,976,778 Paramount Group 81,860 1,583,991 Prologis 324,090 14,629,423 PS Business Parks 78,980 6,643,008 Public Storage 96,420 19,364,993 Ramco-Gershenson Properties Trust 210,422 4,117,959 Regency Centers 67,794 4,647,957 Retail Opportunity Investments 470,696 8,317,198 Retail Properties of America, Cl. A 150,750 2,666,768 Rexford Industrial Realty 197,255 3,160,025 Simon Property Group 240,490 47,775,743 SL Green Realty 53,930 6,795,180 Sovran Self Storage 73,040 6,920,540 Spirit Realty Capital 603,300 7,758,438 STAG Industrial 120,211 3,149,528 Starwood Hotels & Resorts Worldwide 69,150 4,976,726 STORE Capital 276,388 6,345,869 Strategic Hotels & Resorts 458,820 a 6,157,364 Sunstone Hotel Investors 365,620 6,233,821 UDR 465,481 15,481,898 Urban Edge Properties 164,650 a 3,908,791 Ventas 232,310 18,540,661 Vornado Realty Trust 126,620 13,983,913 Total Common Stocks (cost $639,897,693) Number of Warrants.0% Warrants Value ($) Hong Kong Sun Hung Kai Properties (4/22/16) (cost $139,323) 65,666 a Other Investment.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,387,000) 3,387,000 b Total Investments (cost $643,424,016) % Cash and Receivables (Net) .5 % Net Assets % BRBearer Certificate REITReal Estate Investment Trust a Non-income producing security. b Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized appreciation on investments was $137,574,504 of which $144,805,584 related to appreciated investment securities and $7,231,080 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified 16.1 Multifamily 10.0 Office 8.7 Regional Malls 8.5 Office Infill 8.2 Retail 7.5 Industrial 7.1 Health Care 5.8 Shopping Centers 5.4 Hotel 4.8 Real Estate Services 4.1 Self Storage 3.6 Office Suburban 3.2 Net Lease 2.4 Residential 1.6 Specialty 1.6 Money Market Investment .5 Office & Industrial .4 † Based on net assets. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 421,689,288 - - Equity Securities - Foreign Common Stocks+ - 355,685,057 ++ - Mutual Funds 3,387,000 - - Warrants+ 237,175 - - + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Greater China Fund January 31, 2015 (Unaudited) Common Stocks95.8% Shares Value ($) Automobiles & Components3.2% Chongqing Changan Automobile, Cl. B 2,923,921 Banks11.7% Bank of China, Cl. H 15,000,000 8,367,285 China Construction Bank, Cl. H 13,500,000 10,812,672 Industrial & Commercial Bank of China, Cl. H 10,000,000 7,167,460 Capital Goods12.4% AviChina Industry & Technology, Cl. H 7,000,000 4,518,056 China CNR, Cl. H 10,534,000 a,b 13,547,461 China WindPower Group 113,490,000 a 7,011,513 L.K. Technology Holdings 41,090,000 2,910,707 Commercial & Professional Services2.1% China Everbright International 3,150,000 Consumer Durables & Apparel1.4% Cosmo Lady China Holdings 3,319,000 b 2,244,890 Daphne International Holdings 3,180,000 1,012,801 Consumer Services.6% Perfect Shape PRC Holdings 4,900,000 Diversified Financials4.9% China Cinda Asset Management, Cl. H 23,500,000 a Energy2.1% NewOcean Energy Holdings 12,860,000 Food, Beverage & Tobacco2.9% China Foods 20,150,000 a Insurance12.2% China Life Insurance, Cl. H 1,887,000 7,308,552 Ping An Insurance Group Company of China, Cl. H 1,907,000 20,212,855 Materials1.6% Aluminum Corp. of China, Cl. H 8,230,000 a Pharmaceuticals, Biotech & Life Sciences10.2% China Medical System Holdings 1,700,000 2,919,676 CSPC Pharmaceutical Group 5,608,000 4,721,371 Lijun International Pharmaceutical Holding 12,956,000 6,045,790 Luye Pharma Group 3,815,000 4,544,083 Sihuan Pharmaceutical Holdings Group 7,314,000 4,709,931 Real Estate7.6% China Overseas Land & Investment 1,522,000 4,380,529 China Resources Land 4,998,888 12,689,394 Retailing2.2% GOME Electrical Appliances Holdings 7,216,000 993,388 Luk Fook Holdings 1,050,000 3,894,968 Software & Services11.6% Baidu, ADR 40,500 a 8,825,760 China Mobile Games & Entertainment Group, ADR 200,663 a 3,240,707 Tencent Holdings 653,600 11,033,650 YY, ADR 41,224 a 2,967,304 Transportation3.1% Sinotrans, Cl. H 9,838,000 Utilities6.0% Huadian Fuxin Energy, Cl. H 17,880,000 8,404,012 Huaneng Renewables, Cl. H 14,250,000 5,104,338 Total Common Stocks (cost $207,015,849) Warrants4.6% Consumer Durables & Apparel1.5% Qingdao Haier, Cl. A (11/27/15) 1,069,936 a,b Consumer Services1.0% China International Travel Service, Cl. A (12/9/15) 299,921 a,b Pharmaceuticals, Biotech & Life Sciences2.1% Tasly Pharmaceutical Group, Cl. A (1/25/16) 659,878 a,b Total Warrants (cost $10,550,497) Total Investments (cost $217,566,346) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, these securities were valued at $26,096,540 or 11.6% of net assets. At January 31, 2015, net unrealized appreciation on investments was $8,601,907 of which $28,718,085 related to appreciated investment securities and $20,116,178 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 12.4 Pharmaceuticals, Biotech & Life Sciences 12.3 Insurance 12.2 Banks 11.7 Software & Services 11.6 Real Estate 7.6 Utilities 6.0 Diversified Financials 4.9 Automobiles & Components 3.2 Transportation 3.1 Consumer Durables & Apparel 2.9 Food, Beverage & Tobacco 2.9 Retailing 2.2 Commercial & Professional Services 2.1 Energy 2.1 Consumer Services 1.6 Materials 1.6 † Based on net assets. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 15,033,771 200,830,293 ++ - Warrants+ 10,304,189 + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24 , 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24 , 2015 By: /s/ James Windels James Windels Treasurer Date: March 24 , 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
